             Case 1:19-cv-00912-CJN Document 11 Filed 07/18/19 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

___________________________________________
                                                           )
AMERICAN OVERSIGHT,                                        )
                                                           )
                                       Plaintiff,          )   Civ. A. No. 19-0912 (CJN)
                                                           )
   v.                                                      )
                                                           )
U.S. DEPARTMENT OF COMMERCE, et al.,                       )
                                                           )
                              Defendants.                  )
___________________________________________                )

                                    JOINT STATUS REPORT

        Pursuant to the Court’s June 21, 2018 Minute Order, the parties respectfully submit this

Joint Status Report updating the Court regarding the processing of Plaintiff’s FOIA requests and

proposing further proceedings.

        1.       This action currently involves FOIA requests for calendars of identified agency

officials directed to 14 separate agencies, each of which reports on the status of the requests

directed to them as follows:

        Department of Commerce: The U.S. Department of Commerce expects to complete its

initial search on or before July 26, 2019, and will thereafter review its initial results and develop

a proposed production plan.

        Department of Education: The U.S. Department of Education (“ED”) has located

responsive documents totaling to approximately 3,330 pages for nine of the 19 requested

custodians, and expects to complete its search by August 31, 2019. ED proposes, and Plaintiff

agrees to, a production schedule of at least 500 pages per month, beginning on or before

August 31, 2019, for those documents that have been located thus far.
          Case 1:19-cv-00912-CJN Document 11 Filed 07/18/19 Page 2 of 4



        Environmental Protection Agency: The U.S. Environmental Protection Agency

(“EPA”) is in the process of collecting the named custodians’ calendars. EPA proposes, and

Plaintiff agrees to, an initial production of calendars without attachments on or before August 31,

2019, and anticipates completing a final production of calendars without attachments on or about

September 30, 2019.

        Department of Justice: The U.S. Department of Justice Office of Information Policy

(“OIP”) is in the process of collecting the five named custodians’ calendars. The parties are

conferring regarding the scope of the calendars to be reviewed.

        Department of Homeland Security: The Department of Homeland Security is in the

process of collecting potentially responsive records.

        Customs and Border Protection: U.S. Customs and Border Protection is in the process

of collecting potentially responsive records.

        Immigration and Customs Enforcement: U.S. Immigration and Customs Enforcement

is in the process of collecting the named custodians’ calendars.

        Citizenship and Immigration Services: U.S. Citizenship and Immigration Services has

located responsive records and anticipates beginning productions on or about September 16,

2019.

        Department of the Interior: The U.S. Department of the Interior (“DOI”) has completed

its search for potentially responsive records but does not yet have an estimated page count. DOI

will prioritize records already reviewed and produced to other requesters at an anticipated rate of

more than 500 pages per month, and will thereafter begin processing any additional records at a

rate of 500 pages per month.




                                                 2
          Case 1:19-cv-00912-CJN Document 11 Filed 07/18/19 Page 3 of 4



       Department of Health and Human Services: The U.S. Department of Health and

Human Services (“HHS”) FOIA office is in the process of collecting the named custodians’

calendars.

       Administration for Children and Families: The Administration for Children and

Families (“ACF”) is in the process of collecting the named custodians’ calendars. Plaintiff has

agreed that ACF may produce the calendars of one custodian, Scott Lloyd, in a weekly agenda

format already reviewed and approved for production.

       Department of Housing and Urban Development: The U.S. Department of Housing

and Urban Development (“HUD”) has completed its initial search, which returned approximately

14 gigabytes of data. The parties are conferring regarding the scope of documents to be

produced, production schedule, and the order of priority in which calendar entries will be

processed.

       Department of State: The U.S. Department of State (“State”) has completed its search

and has begun processing the named custodians’ calendars. State has located a large set of

calendar entries for which information that would usually appear in an attachment was instead

embedded in the body of the entry. Plaintiff agrees to State initially redacting any such

substantive information as non-responsive, leaving only the title of the information unredacted,

and allowing Plaintiff to request that State release specific embedded information in full, subject

to any applicable FOIA exemptions.

       Department of the Treasury: The U.S. Department of the Treasury has extracted

calendars as to each named custodian, totaling approximately 10,000 pages. The parties are

conferring regarding the scope of documents to be produced and a schedule for production.




                                                 3
            Case 1:19-cv-00912-CJN Document 11 Filed 07/18/19 Page 4 of 4



       2.       As to each agency, Plaintiff has agreed to waive attachments from initial

processing. Within three weeks of any production of the calendars for which attachments were

originally requested, Plaintiff may select specific attachments identified in that production and

request that the relevant agency process and release those records, subject to any applicable

FOIA exemptions.

       3.       The parties will continue to confer regarding the scope of the records to be

processed and production schedules for each agency where necessary.

       4.       The parties propose that they file a further status report to apprise the Court of the

status of the defendants’ progress on August 22, 2019, and that the Court defer setting a briefing

schedule at this time.

Date: July 18, 2019

                                                   Respectfully submitted,


/s/ Hart W. Wood                                   JESSIE K. LIU, D.C. Bar # 472845
Hart W. Wood                                       United States Attorney
D.C. Bar No. 1034361
American Oversight                                 DANIEL F. VAN HORN, D.C. Bar # 924092
1030 15th Street NW, B255                          Chief, Civil Division
Washington, D.C. 20005
Telephone: (202) 873-1743                          By: /s/ Jason T. Cohen
Email: hart.wood@americanoversight.org             JASON T. COHEN, ME Bar #004465
                                                   Assistant United States Attorney
Counsel for Plaintiff                              Civil Division
                                                   555 Fourth St., N.W.
                                                   Washington, D.C. 20530
                                                   Telephone: (202) 252-2523
                                                   Email: jason.cohen@usdoj.gov

                                                   Counsel for Defendants




                                                  4
